Exhibit 10.14

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into as of April 23, 2012,
(“Agreement”), by and between IASIS Management Company (“Company”), and Bryanie
Swilley (“Executive”).

WHEREAS, the Company desires that the Executive serve as Eastern Division
President for the Texas, Louisiana & Florida markets, and the Executive desires
to hold such position under the terms and conditions of this Agreement; and

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Executive with the Company.

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

1. Employment. The Company hereby employs Executive and Executive hereby accepts
employment with the Company, upon the terms and subject to the conditions set
forth herein.

2. Term. Subject to earlier termination pursuant to Section 10 below, the term
of Executive’s employment pursuant to this Agreement shall commence on or before
July 1, 2012 (“Effective Date”), and continue for a period of three (3) year(s)
(“Initial Term”). Thereafter, this Agreement will continue for successive terms
of one (1) year (the “Renewal Terms”) unless either of the parties gives notice
to the other party, pursuant to Section 10 and in accordance with Section 17, of
an intent to terminate the Agreement at the end of the current term with such
notice required to be provided more than thirty (30) days prior to the end of
the Initial Term or any successive Renewal Term. (The Initial Term and any
Renewal Term are referred to collectively herein as the “Term”)

3. Position. During the Term, Executive shall serve as Eastern Division
President, performing duties commensurate with such position as may be described
by job description and performing such additional duties as the President, Chief
Executive Officer, or Chief Operating Officer of the Company or Executive’s
direct supervisor may determine from time to time.

4. Duties. During the Term, Executive shall devote Executive’s full time and
attention to the business and affairs of the Company (“Business”); provided,
however, that it shall not be a violation of this Agreement for Executive to
devote reasonable periods of time to charitable and community activities and
industry and professional activities, so long as such activities do not
interfere with the performance of Executive’s responsibilities under this
Agreement. Executive shall be required relocate to the Nashville, TN area within
six (6) months of the Effective Date of this Agreement.

5. Salary and Bonus.

(a) During the Term of this Agreement, the Company shall pay Executive an annual
base salary of $425,000.00 per year (“Base Salary”). The Base Salary shall be
payable to Executive in substantially equal installments in accordance with the
Company’s normal payroll practices.



--------------------------------------------------------------------------------

(b) During the term of this Agreement, Executive shall be eligible to
participate in the then current IASIS Market Executive Incentive Program
(“Program”). The current Program in effect at the Effective Date of this
Agreement has a target bonus of 50% of Executive’s Base Salary and a maximum
bonus amount under the Program of 100% of Executive’s Base Salary as stated in
5(a) above, and the Program is based upon satisfaction of Program criteria for
the Executive as set annually by the Company COO in consultation with the
Company CEO and as approved by the Board. The Program is subject to change at
the discretion of the Company and its Board of Directors. Notwithstanding the
provisions of Section 10(b), Executive must be employed at the time such bonuses
are paid to be eligible to receive any bonus described herein, except as may be
otherwise provided below.

6. Equity Incentive Awards. Executive is a participant in the Company’s stock
option plan currently in effect (“Stock Option Plan”). Pursuant to, and subject
to, the terms and conditions set forth in a separate Stock Option Grant
Agreement and in the Company’s Stock Option Plan, the Company will grant to the
Executive an additional grant of Twenty Five Thousand (25,000) non-qualified
stock options with respect to the shares of Common Stock of the Company, subject
to approval of the Company’s Board of Directors. Vesting of the non-qualified
stock options shall be consistent with the Stock Option Plan which allows that
Sixty percent (60%) of the options shall vest a five (5) year period and the
remaining forty percent (40%) shall vest based on the Company’s performance as
set by the Company’s Board of Directors.

7. Benefits.

(a) Executive shall be eligible to participate in the IASIS Healthcare Executive
Relocation Plan subject to and consistent with the IASIS Healthcare Executive
Relocation Policy (“Relocation Policy”). In addition to the benefits set forth
in the Relocation Policy, Executive will be reimbursed for the lower of two
mortgage payments (the “Mortgage Payments”) for a maximum period of twelve
(12) months while Executive is selling Executive’s home in Utah. Any tax
liability of the Executive owed for the Mortgage Payments shall be paid by the
Company in accordance with current IASIS procedures. In no event shall Mortgage
Payments exceed twelve (12) months. In the event that the Executive’s employment
terminates prior to the end of the Initial Term of this Agreement, the Mortgage
Payments shall be subject to any repayment requirement of relocation expenses
under the Relocation Policy.

(b) During the Term, Executive shall be entitled to up to five (5) weeks of paid
vacation per year. All paid vacation is subject to existing Company policies, as
amended from time to time, regarding accrual and use of vacation by employees.

 

2



--------------------------------------------------------------------------------

(c) Executive is currently participating in group life, hospitalization and
disability insurance plans, health programs, fringe benefit programs and similar
benefits (the “Benefits”) that the Company offers and/or that the Executive has
elected and that

may be available to other executives of the Company. These Benefits will not
change as a result of Executive and Company entering into this Agreement and the
Benefits shall continue generally, on the same terms as such other executives of
the Company, in each case to the extent that Executive is eligible under the
terms of such Benefit plans or programs.

(d) Executive will be eligible to participate in the IASIS Healthcare 401(k)
Plan as outlined in the Company’s benefits package, as amended from time to
time.

8. Expenses. During the Term, reasonable and necessary business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by Company in accordance with Company policies then in effect.

9. 409A and Reimbursements. Notwithstanding anything herein to the contrary, to
the extent that any reimbursement of expenses, any fringe benefit or other,
similar plan or arrangement in which Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A of the Code,
(i) the amount eligible for reimbursement or payment under such plan or
arrangement in one (1) calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), and (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred

10. Termination of Agreement. Executive’s employment by the Company pursuant to
this Agreement shall not be terminated prior to the end of the Term except as
set forth in this Section 10:

(a) By Mutual Consent. Executive’s employment pursuant to this Agreement may be
terminated at any time by the mutual written agreement of the Company and
Executive.

(b) Death or Disability. Executive’s employment pursuant to this Agreement may
be terminated by the Company or by Executive (i) in the event that Executive
suffers a physical or mental disability entitling Executive to long-term
disability benefits under the Company’s long-term disability plan, if any, or
(ii) in the absence of a Company long-term disability plan, in the event that
Executive is unable, as determined by Executive’s supervisor, to perform the
essential functions of Executive’s regular duties and responsibilities, with a
reasonable accommodation if necessary, due to death or a medically determinable
physical or mental illness. In the event of the Executive’s Death or Disability,
any bonus amounts for which Executive qualifies under the Program set forth in
Section 5 (b) of this Agreement shall be paid at a monthly prorated amount so
that the total amount due Executive under the Program shall be prorated and
equal to the number of months that the Executive was actually present at work.
The monthly prorated amount shall be 1/12th of the total bonus amount for the
Program Period as set forth in the Program.

 

3



--------------------------------------------------------------------------------

(c) For Cause. Executive’s employment pursuant to this Agreement may be
terminated by written notice to Executive (“Notice of Termination”) upon the
occurrence of any of the following events (each of which shall constitute
“Cause” for termination): (i) the failure by Executive to substantially perform
Executive duties under this Agreement after having failed to cure such failure
within thirty (30) days of receiving notice of a determination by the Company of
such a failure; (ii) Executive’s willful engaging in misconduct which is
materially and substantially injurious to the Company, monetarily or otherwise;
(iii) Executive’s conviction of a felony or of a crime involving dishonesty or
moral turpitude, including, without limitation, any act or crime involving
misappropriation or embezzlement of Company assets or funds; (iv) willful or
material wrongdoing by Executive, including, but not limited to, acts of
dishonesty or fraud, which could be expected to have a materially adverse effect
monetarily or otherwise on the Company or its subsidiaries or affiliates, as
determined by the Company; (v) material breach by Executive of Executive’s
fiduciary duty to the Company or its stockholders; or (vi) Executive’s
intentional violation of any applicable local, state or federal law or
regulation affecting the Company in any material respect, as determined by the
Company. In the event Executive’s employment is terminated pursuant to this
Section 10(c), Executive shall be entitled to receive all Base Salary and
benefits to be paid or provided to Executive under this Agreement, pro-rated
through the Date of Termination, and any other unpaid benefits to which he is
otherwise entitled under any plan, policy or program of the Company applicable
to Executive as of the Date of Termination, and no more. Any additional amount
due to the Company under this Agreement must be paid to the Company within sixty
(60) days.

(d) Without Cause. Executive’s employment pursuant to this Agreement may be
terminated by the Company at any time without Cause by delivery of a Notice of
Termination to Executive thirty (30) days in advance of the effective date of
such termination. In the event Executive’s employment is terminated pursuant to
this Section 10(d), Executive shall be entitled to receive on or before the Date
of Termination, a severance amount equal to one year of the Executive’s Base
Salary which shall be paid out consistent with the Company’s then existing
Severance Policy (“Severance Amount”), payable, at the Company’s discretion, in
either a lump sum or in accordance with the Company’s normal payroll practices.
As a condition to receiving the Severance Amount, Executive agrees to sign, at
the time of termination of Executive’s employment, a Severance Agreement in the
same or similar form attached here to as Exhibit A. Company reserves the right
to amend the form Severance Agreement from time to time with or without notice
to Executive.

(e) Resignation by the Executive. Executive shall be entitled to resign
Executive’s employment with the Company at any time during the term of this
Agreement upon thirty (30) days prior written notice to the Company. If
Executive resigns Executive’s employment with the Company for any reason (i) the
Company shall pay Executive all Base Salary and benefits to be paid or provided
to Executive under this Agreement through the Date of Termination as the result
of Executive’s resignation; and

 

4



--------------------------------------------------------------------------------

(ii) the Company shall not have any further obligations to Executive under this
Agreement except those required to be provided by law or under the terms of any
other agreement between the Company and Executive. Any additional amount due to
the Company must be paid to the Company within sixty (60) days.

(f) Non-Renewal at End of Term.

(i) In the event that the Company, without cause, does not wish to allow the
Agreement to automatically renew, Company shall deliver a Notice of Termination
to Executive thirty (30) days in advance of the end of the Initial Term
(Termination Date) stating that the Agreement will not automatically renew.
Further, in the event Executive’s employment is terminated pursuant to this
Section 10(f)(i), Executive shall be entitled to receive a severance amount
equal to one year of the Executive’s Base Salary which shall be paid out
consistent with the Company’s then existing Severance Policy (“Severance
Amount”), payable, at the Company’s discretion, in either a lump sum or in
accordance with the Company’s normal payroll practices. As a condition to
receiving the Severance Amount, Executive agrees to sign, at the time of
termination of Executive’s employment, a Severance Agreement in the same or
similar form attached here to as Exhibit A. Company reserves the right to amend
the form Severance Agreement from time to time with or without notice to
Executive.

(ii) In the event that the Executive, without cause, does not wish to allow the
Agreement to automatically renew, Executive shall deliver a Notice of
Termination to Company thirty (30) days in advance of the end of the Initial
Term (Termination Date) stating that the Agreement will not automatically renew.
Further, in the event this Agreement is terminated by pursuant to this
Section 10(f) (ii), Executive shall not be entitled to receive any Severance
Amount from the Company.

(g) Waiver of Notice; Full Satisfaction. Notwithstanding anything contained
herein to the contrary, in the event Executive terminates this Agreement under
this Section 10, Company may, in its sole discretion, waive any notice period
set forth in this Section 10, in which event Executive’s employment will end
immediately on the date specified in Company’s written notice of waiver and
Company will pay Executive an amount equal to Executive’s base compensation
Executive would have otherwise been paid during the notice period (or any
remaining portion thereof) on the next Company payday following the termination
date set forth in Executive’s written notice of waiver. Executive agrees that
the payments and benefits provided hereunder, subject to the terms and
conditions hereof, shall be in full satisfaction of any rights which Executive
might otherwise have or claim by operation of law, by implied contract or
otherwise as an employee, except for rights which Executive may have under any
employee benefit plan of Company, COBRA and/or any other written agreement
between Executive and Company and as an investor in Company.

 

5



--------------------------------------------------------------------------------

11. Representations.

(a) The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against it in accordance with its terms.

(b) Executive represents and warrants that he is not a party to any agreement or
instrument which would prevent him from entering into or performing Executive’s
duties in any way under this Agreement.

12. Confidentiality; Non-Competition. Executive acknowledges that:

(a) The business of the Company is intensely competitive and that
(i) Executive’s employment by the Company will require that Executive have
access to and knowledge of Confidential Information of the Company relating to
such business and other trade secrets, in each case greater than the extent to
which such information is generally known or publicly available; (ii) the use or
disclosure of such information other than in furtherance of the business of the
Company may place the Company at a competitive disadvantage and may do damage,
monetary or otherwise, to the Company; and (iii) the engaging by Executive in
any of the activities prohibited by this Section 12 shall constitute improper
appropriation and/or use of such information. Executive expressly acknowledges
the trade secret status of the Company’s confidential information and that the
confidential information constitutes a protectable business interest in the
Company. If Executive is bound by any other agreement with Company regarding the
use or disclosure of Confidential Information or non-competition, the provisions
of this Agreement shall be read in such a way as to further restrict and not to
permit any more extensive use or disclosure of such Confidential Information.

(b) For purposes of this Section 12, “Non-Compete Period” shall be defined as
the period during which Executive continues to be employed by Company and a
period of twelve (12) months following the date Executive ceases for any reason
to be employed by Company, and

(c) For purposes of this Section 12, “Confidential Information” shall mean all
non-public information of the Company, including without limitation, all trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, the financial data, strategic business plans and any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, vendors, customers, advertising and marketing,
and other proprietary and confidential information of Company, its subsidiaries
and their affiliates.

(d) For purposes of this Section 12, a business which competes or may compete
with Company includes any person or entity which owns, manages, leases or
operates hospitals, or any person or entity that provides or performs services,
or has operations, which are performed by Company (or any or its subsidiaries)
within twenty-five (25) miles of any of Company’s business operations.

 

6



--------------------------------------------------------------------------------

(e) For purposes of this Section 12, the Company shall be construed to include
the Company, its subsidiaries and their respective affiliates.

(f) Accordingly, the Company and Executive agree as follows:

(i) During the Non-Compete period, Executive shall not be employed by a business
that competes with Company in the Utah market and the markets which Executive is
Eastern Division President as defined in 12(d) above, nor engage in Competition,
as defined below, within twenty-five (25) miles of any place of business owned
or operated by the Company or any of its affiliates without the prior written
consent of the Company. For purposes of this Agreement, “Competition” by the
Executive shall mean the Executive’s engaging in significant activities relating
to, or otherwise directly or indirectly being employed by or acting as a
consultant or lender to, or being a director, officer, employee, principal,
agent, stockholder, member, owner or partner of, or permitting Executive’s name
to be used in connection with the activities of any entity engaged in the
operation of hospitals and/or in-patient healthcare facilities; provided that,
it shall not be a violation of this subsection for Executive to become the
registered or beneficial owner of less than five percent (5%) of any class of
the capital stock of any one or more competing corporations registered under the
Securities Exchange Act of 1934, as amended, provided that, Executive does not
actively participate in the business of such corporation until such time as this
covenant expires.

(ii) During the Non-Compete Period, Executive agrees that he will not, directly
or indirectly, for Executive’s benefit or for the benefit of any other person,
firm or entity, (i) induce, attempt to induce, or assist others to induce any
employee or other person or entity with whom the Company or its subsidiaries has
any contractual or business relationship to terminate its, his or her
association with the Company or its subsidiaries, or to cease doing business
with the Company or its subsidiaries, or do anything to materially interfere
with the relationship between the Company or its subsidiaries and any such
person or entity, or (ii) hire, attempt to hire, or assist others in attempting
to hire, without the written consent of the Company, any person who was an
employee of the Company or any of its subsidiaries during Executive’s
employment.

(iii) Executive agrees that upon termination of Executive’s employment with
Company, for any reason, Executive shall return to Company, in good condition,
all property of Company, including without limitation, the originals and all
copies of any materials which contain, reflect, summarize, describe, analyze or
refer or relate to any of the Confidential Information. In the event Executive
breaches any of the covenants in Section 12(f) (iii), the Non-Compete Period
shall be extended by the amount of time Executive was in violation of this
covenant.



--------------------------------------------------------------------------------

(g) Executive acknowledges that the services to be rendered by him to the
Company are of a special and unique character, which gives this Agreement a
peculiar value to the Company, the loss of which may not be reasonably or
adequately compensated for by damages in an action at law, and that a breach or
threatened breach by him of any of the provisions contained in this Section 12
may cause the Company irreparable injury. Executive therefore agrees that the
Company may be entitled, in addition to any other right or remedy, to a
temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining Executive from any such violation or
threatened violations.

(h) If any one or more of the provisions contained in this Agreement shall be
held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the fullest extent permitted by law.

13. Specific Performance. Executive acknowledges and agrees that Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 12 above would be inadequate and Company would suffer irreparable
damages as a result of such breach or threatened breach. In recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, Company or its successors or assigns,
without posting any bond, may, in addition to other rights and remedies existing
in their favor, immediately apply to any court of competent jurisdiction to
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available; provided, further, that in the event Executive actually
breaches any of the provisions of Section 12 above, in addition to the
foregoing, Company or its successors or assigns shall also be entitled to cease
making any payments or providing any benefit otherwise provided for in this
Agreement.

14. Reformation. Notwithstanding anything in Section 13 above to the contrary,
if at any time a court holds that the restrictions stated in Section 12 above
are unreasonable or otherwise unenforceable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area.

15. Entire Agreement. This Agreement contains all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersedes any
other undertakings and agreements, whether oral or in writing, previously
entered into by them with respect thereto. Executive represents that, in
executing this Agreement, Executive does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter or effect of this Agreement or otherwise and that
Executive has been represented by counsel selected by Executive.

16. Amendment or Modification Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.

 

8



--------------------------------------------------------------------------------

17. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:

To Executive at:

Bryanie Swilley, at the current address on file

To the Company at:

IASIS Management Company

117 Seaboard Lane, Bldg. E, Franklin, TN 37067

Attention: General Counsel

Any notice delivered personally or by courier under this Section 17 shall be
deemed given on the date delivered and any notice sent by facsimile or
registered or certified mail, postage prepaid, return receipt requested, shall
be deemed given on the date transmitted by facsimile or mailed.

18. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.

19. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

20. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof.

21. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

22. Withholding. All payments to Executive under this Agreement shall be reduced
by all applicable withholding required by federal, state or local law.

23. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

9



--------------------------------------------------------------------------------

[remainder of page intentionally left blank – signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.

 

IASIS Management Company

By:

 

/s/ Phillip J. Mazzuca

Name:   Phillip J. Mazzuca Title:   COO EXECUTIVE

/s/ Bryanie Swilley

Print Name: Bryanie Swilley